Order entered February 12, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00422-CR

                                  ARACELY MEZA, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-00230-U

                                              ORDER
       On January 16, 2019, we ordered court reporter Sasha Brooks to file a supplemental

reporter’s record containing true and correct playable copies of State’s Exhibits 10, 17, and 29 by

January 30, 2019. To date, the supplemental reporter’s record has not been filed and we have

had no communication from Ms. Brooks.

       We ORDER court reporter Sasha Brooks to file the supplemental reporter’s record

containing true and correct playable copies of State’s Exhibits 10, 17, and 29 by February 22,

2019. We caution Ms. Brooks that the failure to file the supplemental reporter’s record or

communicate with the Court by that date will result in the Court taking whatever remedies it has

available to ensure that the appeal proceeds in a timely fashion, which may include ordering that

she not sit until the supplemental reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Sasha Brooks, official court reporter, 291st

Judicial District Court; and to counsel for all parties.




                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE